The Defendants are a youth organization of the CCJS Church of Fagatogo. A public health officer cited them for roadside barbecue fund-raising (selling prepared food to the public) without a health permit, in violation of A.S.C.A. § 25.0501. In fact, the Defendants had a health permit issued by the Department of Health, which had on its face expired. The permit issued to the Defendants was for three months. Additionally, a fee for the issuance thereof was assessed for the permit.
The Defendants take exception with the citation arguing that the law requires that the duration of a health permit shall be for one year, and not three months. See A.S.C.A. § 25.0504. They further take exception with the permitting scheme they were subjected to as an unauthorized moneymaking ruse.1
The Defendants are absolutely right. A.S.C.A. § 25.0504 provides that a health permit “shall be valid for one year from the day of issuance” (emphasis added). Furthermore, “[n]o fee or charge may be made for issuing a permit.” Id. The issuing official acted not only without authority but in clear contravention of the statute.2
*345With the government’s complicity in the Defendants’ situation, the citation will be dismissed.
It is so ordered.

 It was not exactly clear on the evidence where the permit fees were deposited.


 The permit cites to “Section 25.0601” as authority for issuing a three-*345month permit. A review of § 25.0601 reveals that this enactment has absolutely nothing to do with authorizing three-month permits. Moreover, the statutory permit-issuing authority is the “Director of Health.” See A.S.C.A. § 25.0501. Here, the official signing off on the permit in question gives his title as “Chief Environmental Health Services.”